UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1721


ALTON ESKRIDGE,

                  Plaintiff - Appellant,

          v.

HICKORY SPRINGS MANUFACTURING COMPANY; CATHERINE FISH; JASON
BORING; NERO MONERO,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:11-cv-00176-RLV-DSC)


Submitted:   September 21, 2012            Decided:   September 28, 2012


Before WILKINSON, KING, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Alton Eskridge, Appellant Pro Se.     John Andrew Shedden, James
Bernard Spears, Jr., OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
PC, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alton Eskridge filed a complaint in the district court

alleging that his employer terminated him based on his race and

age.   The district court granted Defendants’ motion to dismiss,

finding that Eskridge filed his complaint several days beyond

ninety days after his receipt of the right-to-sue notice and,

therefore, that the complaint was untimely.              Eskridge appeals,

asserting that he had been mistaken in his complaint as to the

date on which he received the right-to-sue notice.

              We review the district court’s dismissal de novo.            See

Kensington Volunteer Fire Dep’t v. Montgomery Cnty., Md., 684

F.3d   462,    467   (4th   Cir.   2012)   (stating   standard   of   review).

Although Eskridge asserted in his complaint that he received the

right-to-sue notice on August 28, 2011, the exhibits attached to

the complaint establish that the right-to-sue notice was not

mailed until August 29, 2011.              We conclude this latter date

governs.       See   Fayetteville    Investors   v.   Commercial      Builders,

Inc., 936 F.2d 1462, 1465 (4th Cir. 1991) (“[I]n the event of

conflict between the bare allegations of the complaint and any

exhibit attached pursuant to Rule 10(c) [of the Federal Rules of

Civil Procedure], the exhibit prevails.”).             Moreover, we presume

that Eskridge received the right-to-sue notice three days after

mailing; that is, on September 1, 2011.               See Fed. R. Civ. P.

5(b)(2)(C) & 6(d); Baldwin Cnty. Welcome Ctr. v. Brown, 466 U.S.

                                       2
147, 148 n.1 (1984).        Because Eskridge filed his complaint on

the eighty-ninth day thereafter, see 42 U.S.C. § 2000e-5(f)(1)

(2006);    29   U.S.C.    § 626(e)    (2006),    we     conclude    that     his

complaint was timely filed.

           Accordingly, we vacate the district court’s judgment

and remand for further proceedings in the district court.                    We

dispense    with   oral    argument    because    the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                      VACATED AND REMANDED




                                      3